CLARK, J., dissents arguendo.
The action, commenced on 7 January, 1896, was to subject to the payment of plaintiff's judgment, rendered and docketed in 1872, land which had been allotted to the judgment debtor as a homestead, but which had *Page 191 
been conveyed by the judgment debtor thereafter, and by mesne conveyances had been acquired by defendants.
The court, upon the request of the defendants, instructed the jury, that, inasmuch as the allotment of the homestead was not       (228) registered in the office of the Register of Deeds of Franklin County until 21 January, 1897, and that inasmuch as it was admitted that several defendants had entered upon the lands described in the complaint, under the deeds executed to them, which were color of title, and had been in possession of said tracts of land under known and visible boundaries for seven years before the beginning of this action, that they should answer the issue "Yes."
The jury responded accordingly, and the plaintiff excepted.
There was a motion for a new trial by the plaintiff. Motion overruled, and plaintiff excepted and appealed.
At the Fall Term, 1872, of Franklin Superior      (229) Court, Samuel Bevan, William A. Williams, and Edgar Miller, trading under the firm name of Samuel Bevan  Co., obtained a judgment against R. A. Speed for money and costs, and under an execution issued on the judgment, returnable to the Spring Term, 1873, of that court, the sheriff had, through appraisers, the homestead of the defendant allotted to him. The allotment embraced the whole of the debtor's real estate and was returned by the sheriff to the clerk of the court soon after it was made, and it was filed by the clerk at that time in the judgment roll in the case, where it has been ever since. The clerk of the court, however, did not send a certified copy of the homestead return to the register of deeds, nor was the same registered until after the commencement of this action.
The defendant homesteader is dead, his widow owns a homestead in her own right, and the youngest child is more than 21 years old, and Edgar Miller, as surviving partner of the original plaintiffs, brought this action on 7 January, 1896, to subject the homestead to the payment of the judgment of 1872 as a first lien. The defendants claim title to the land, which was the homestead, under mesne conveyances, and set up their several answers back to deeds from Speed and wife, of dates 1876, 1877, 1878, and aver that they bought without notice of the allotment of the homestead, the allotment not having been registered in the office of the register of deeds.
Two questions are presented in the record for our decision. The first is whether it is necessary to have the appraisers' return of the allotment *Page 192 
of the homestead registered in the office of the register of deeds of the county in which the homestead is situated, and also to have it filed in the judgment roll of the action in which the judgment was had, in order to make the judgment lien valid and binding on the homestead until (230) the homestead estate shall expire; and the second is whether the lien of a judgment procured in 1872, the homestead having been duly allotted, continues only during the ten years next after the rendition of the judgment, or whether it lasts during the continuance of the homestead estate.
We will now take up, in order, the discussion of the first question.
The Code, sec. 504, which is section 4, chapter 137, Laws 1868-'69, requires that "The appraisers shall then make and sign, in the presence of the officer, a return of their proceedings, setting forth the property exemption, which shall be returned by the officer to the clerk of the county in which the homestead is situated, and filed with the judgment roll in the action, and a minute of the same entered on the judgment docket, and a certified copy thereof, under the hand of the clerk, shall be registered in the office of the register of deeds for the county. . . ." The defendants' counsel cited the case of Smith v. Hunt, 68 N.C. 482, as an authority for the indispensable necessity of the registration in the office of the register of deeds of the homestead allotment and return. That case did not present that point. There the homestead and personal property exemptions appeared to have been allotted and appraised by petition before a justice of the peace, and the only point presented arose upon the complete failure of the return to show a descriptive list of the personal property which was set apart as the personal property exemption of the debtor. The return of the appraisement and allotment had been duly registered, but because of a lack of description of the personal property in the allotment, the proceeding was in that case held void by this Court.
Registration in the office of the register of deeds is clearly indispensable in cases where the allotment of the homestead exemption (231) is made on the petition of the homesteader, as was the case in Smith v. Hunt, supra, for the reason that there is no other method which could reasonably give notice of the allotment.
In Gulley v. Cole, 96 N.C. 447, the judge who delivered the opinion for the Court said: "The report of the allotment or appraisal, whether made by the sheriff and the appraisers simply, or by confirmation of the Superior Court in term — time, is required to be registered, the object being to give notice," etc. We do not understand that language to mean that where the report of the allotment of the appraisers has been filed with the judgment roll, a failure to register the same in the register's office would make the allotment void. That point, however, was not *Page 193 
raised in Gulley v. Cole, supra, and the declaration of the judge was purely a dictum, if it can be construed into meaning that registration was absolutely necessary to the validity of the allotment and to the attacking of the lien under the judgment, where the return of the appraisers had been filed with the judgment roll in the action.
The only question before the Court in the last mentioned case was whether a homestead could be reallotted in different proceedings without proof of fraud or other irregularities.
The object of the law in requiring the return of the appraisers to be filed with the judgment roll in the action and registered in the office of the register of deeds is, of course, to give sufficient notice to all persons who may have transactions with a debtor concerning the land embraced in the homestead that there is or was an encumbrance by judgment lien upon it, which would continue until the expiration of the homestead estate unless sooner discharged by payment. The object of the notice is not to inform the creditors of the homesteader that the homestead, after it is allotted, cannot be sold under execution for his debts, because the creditors are presumed to know that that was so even before       (232) the homestead is allotted. We are of the opinion that the requirements of the law are sufficiently complied with wherever it appears that the return of the appraisers of the allotment is filed in the judgment roll in the action. The law (section 504 of the Code) requires the return of the appraisers to be filed with the judgment roll in the action, and compliance with that requirement is constructive notice to all who may have dealings with the homesteader concerning the homestead estate, and all such persons must, at their peril, examine the judgment roll and all that it contains. If upon such examination of the judgment roll the return of the appraisers is found there, then there is no need to examine the registry in the office of the register of deeds.
The defendants in this action, if they had examined the judgment roll inBevan v. Speed, supra, would have found the appraisers' return of the allotment of the defendant's homestead.
We will now discuss the other question, whether the lien of a judgment procured in 1872, the homestead having been duly allotted, continues only during the ten years next after the rendition of the judgment, or whether it lasts during the continuance of the homestead estate. There have been numerous decisions of this Court, from McDonald v. Dickson, 85 N.C. 248, in which judgments have been considered liens upon the homestead until the homestead estate shall expire, wherever the homestead has been actually allotted under such judgments docketed. In Mebane v. Layton, 89 N.C. 396, the Court said: "But the statute (Bat. Rev., ch. 55, sec. 26) in force at the time of the supposed sale (about 1881) forbids in terms the levy and sale, under execution for any debt, *Page 194 
of the reversionary interest in lands included in a homestead until after the termination of the homestead interest itself. The purpose of (233) this act was not to enlarge the homestead or to deprive the creditor of the estate or property after the homestead right should be at an end, but was to have the property preserved and the right of the creditor to have the same sold postponed until it might be sold for its reasonable value." That language, beyond question, shows that the Court were of the opinion that the effect of the statute (Bat. Rev., ch. 55, sec. 26), when the requirements of the law as to the actual allotment of the homestead had been complied with, was to continue the lien of the judgment beyond ten years and until the homestead estate had expired. The same idea, in language as clear, is expressed in Morton v.Barber, 90 N.C. 399; Rankin v. Shaw, 94 N.C. 405. In Wilson v.Patton, 87 N.C. 318, the homestead was not set apart because some of the judgments were recovered upon notes dated prior to 1 January, 1868, and the whole land was sold with the debtor's consent. This Court held, as to the distribution of the proceeds of the sale, that after the executions which had been issued on the judgments obtained on debts due before January, 1868, should be paid, the homesteader should be entitled to receive the balance (not to exceed $1,000), but to hold it only during his life, the remainder to be subject to the lien of the judgment as if it was land, upon his giving bond and security to secure the return of the amount, upon his death, to be applied to such judgment or judgments as should remain unsatisfied, according to priority of docketing. In Vanstoryv. Thornton, 112 N.C. 196, a distribution of funds arising as in the case of Wilson v. Patton, supra, was ordered by this Court, the Court recognizing the continuation of the lien of the judgment, when the allotment had been made according to law, until the expiration of the homestead estate. In Jones v. Britton, 102 N.C. 166, the Court said: "The latter (the creditor), when the exemption from sale is over, should (234) find the property not exhausted and rendered valueless, but substantially as it was when the exemption began. . . ." The law expressly gives the judgment creditor a lien on the homestead. This lien is not meaningless and nugatory; it implies that the creditor shall have the property devoted to the satisfaction of his judgment debt as far as will be necessary, when and as soon as the exemption of it from sale shall be over. In Rogers v. Kinsey, 101 N.C. 559, the Court said: "This legislation (Laws 1885, ch. 359) recognizes the existence of the lien upon the land subject to exemption for the limited period, and the right to enforce which in an appropriate manner arises at its expiration." In Sternv. Lee, 115 N.C. 426, the Court said, in speaking of the judgment creditors, where the homestead had been duly allotted: "By the law they are given a lien. The lien continues in force, notwithstanding the *Page 195 
debtor's conveyance, unimpaired by the law. The enforcement of their liens by sale is postponed until the determination of the homestead right."
It is true that the Code commissioners failed to bring forward in the Code section 26, chapter 55 of Battle's Revisal, and this Court held, inCobb v. Hallyburton, 92 N.C. 652, that that statute "ceased to operate, because it was not brought forward, on and after the first of November, 1883 (the date when the Code went into effect), when the statute of limitations again began to run for the protection of the debtor's estate against the judgment." But the General Assembly of 1885 restored the lien of judgments on the homestead estate and provided in chapter 359 of the acts of that session that the statute of limitations should not run against any payments (judgments) during the existence of such homestead. When the statute (Battle's Revisal, ch. 55, sec. 26) was repealed by the failure of the Code commissioners to bring it forward into the Code, the lien of the judgment in the case before us was       (235) complete, the statute of limitations having run against it only for about two years, when the act of 1885, as we have said, prevented again the running of the statute of limitations against it during the existence of the homestead estate.
The interesting question as to the restoration of the lien of judgments against the homestead, so fully discussed in Leak v. Gay, 107 N.C. 482, need not be considered here, for it does not arise, the judgment lien in the case before us never having expired. There is error in the ruling of the court below.
New trial.